OFFICE   OF THE ATTORNEY       GENERAL OF TEXAS
                               AUSTIN




Honcrabla ,Tohn0. Reed,,Oonusiaslono~
Bum&u of Labor Statl~tioa
Auetfn, Texas
Dear 8ir:



quest:
            uAttaahed you wf
    gn file ln thlr off10
    RoBa, a boxer, and vo



                                                ot I8 dated

                                         offloial mtiflca-
                                        th zwleaslng Mar
Honorable John D. Reed, Page 2



    writ 22~~n%I~tZ       ~~~~ %eFaZ       ZZZiBr
    of Ha~celino de 1s Rosa, boxer, and P.!i’.
                                             Moore,
    manager, in which the manager and owner con-
    tract of said boxer was tramferred fpom Clag-
    born Hamon to P.T. Moore. Thla sales ngree-
    lnsntis dated Jtiy 2, 1940, and wee recorded
    and filed in thla offits,
         "All of the foregoing lnatrumentawere ap-
    parently recognizedas valid oontractsby w
    predeoessorsIn office, but nov the qusetion
    arises aa to whether or not these contracts
    are leg&l and valid and oomply with Artiole
    614-l-l'i‘c,
               Penal Code, Act of the Regular Ses-
    sion of the 43rd Lsglrlature,Chapter 24, page
    843, aa Amended at the Second Cslled Sas~~lon
    of the 43rd Leglt3lature,effective Way 29, 1934,"

         We have carefully examlned these inrtrumentewhich you
have enoloeed and to which Lou refer in your wrttten request.
          The statute to which ou speoificallyrefer to In jrour
requert evfdently is Article 61T-178, Vernon’s Penal Code of ‘Per-
as, which reads as follovec
          “Art. 514~1;s. Assignment of’contraot for
                         exhibitfon Invalid
         “Ho oontroot OF agreement for any exhibition
    or exhibitionsunder the term of thfa Act shall
    be transferredor assigned to any third person
    and shall only be valid and enforoeableas between
    the original partlee thereto. Acts 1933, 43rd Leg.,
    p. 843, ch. 241, I l?a."
           We have carefully studied the language in the above
quoted statute to see IP its provisions  are appllaable to con-
tra&e, eales agreementsand asrignmentsbetween boxers and their
lUUU.g@PS.  We have conoluded that said statute Itself ie not clee~-
ly applicable to the assignabilityof oontractsbetween boxers end
their managers.
          We next consider the validity of the two original COD
tracts executed by the boxep, de la Ross.
Ronorable John D. Reed, Pege 3


           The aontraot bedveen IlraelIno de la Rosa, boxer, md
3obn D. Smith, mnagW,    for a tens of Plve years made it Woven-
be? 19, 1938, Is on Its faoe e binding and valid eontract. Hov-
OVOC, the said John D. Smith on loveabor 19, 1938, upreeeed
Me iatoatlon to release hi.8contraotvlth de la Rosa by a let-
ter addressed to the Honorable ?. H. Biahole, then the Labor
comieeIo~r    oP Texas. This Is the letter referred to ln your
requeet es (2).   ThIe letter vae probeblx written In oomplIanoe
vith 8ubeeotlon8 of Beotlon 26, of the Boxing Rules and Regu-
latlone” pramulgated by the OorPateeIoner of Labor, vhloh reeds
as foll0vSl
           "Phe menagw ehall notin the Comuie-
      rloner of Labor lmodiately upon termlnntioa
      of a oontwot with a boxer or vreetlor."
Thenfore, wo bolleve, the Labor Comlseimm     troul;d be authorized
to oorulder the oontraotbdveea & 18 Rose and John 0. lklth ex-
pme~lp nloaeed by the letter nforrod to above. Furthermore,
ve believe t&me is l reloaea of de la Rose by the said With,
by 18plioetlonlovidu%oedb7 the eaid Joba D. Wth       jalning in
the purp@rtrd ealee rgnnunt' (-bit       lo. 4). Under thv ruloe
61 aquity, we believe John D. 8mlth vould be estopped to aeaort
the validity of hle~origlnalcontraat with de la Rosa. 17 Tex,
sur. 128-129.
           The oontraot (Hxhlbit Ro. 3) bdvoen Ilrreelina
                                                        do la
ROM   UUI In w. smith, dated Rovdber 28, 1938 fo r l tern of
#ive years, is cm its fape a valid crantrqt. &Ovvvv~, an inetru-
meat purporting to be e ealu egrement, whloh has 8lnliaJ boon
referrod to, vae exooutad on the 7th day of Hareh, 1940, by the
uld 1x-aIl. hlth and J, D. Baith as mnagme end ovnere of the
L.&.a%tado     (XaroelInode le ROM) oontraat,     in behalf of"Clay-
              The validitp of eueh purported%alee    egreoment vi11
be hereinaker dleoueeed. Hovetvu, It is our opinion thbt the
aotlon of said Ire 1. Smith, in exeouta sold instrumentOr8fat88
an eetoppel against  any aearrtioa br h%n m       i.ngthe ValiditJ
of hlclorIg%nal contractwith de la Roes. F7 'pox.au-. 128-129.
         We next ooneider the validit of the exhIbIteC (Ho. 4
and Ho. 5) one of which Is e so-oalled "sales agrwseait and the
other appearing to be in the form of a regular aeelgnmemt,
         Artiole 614-170, Vernon's Penal Code of‘the State of
Yuea, vh.Iahla a provielon of the Texas BOX* and Wmetl.iZLg
Lav, providest
xamabls    John   D. Read, P-e   4


         "The Comisslon%r of Labor IS hereby em-
    powered and It is hereby made bita duty to pro-
    mulgate any and all reasonablerules and regula-
    tions vhiuh msy be neasssrry for the purpose of
    enfoxwlng the provisions of this Law. Any such
    rules and regulations,however, vhlch msy be
    prostulgstedby the Oomslsslonerof Labor before
    It ahll beoome effectivemust be printed end
    filed ss 8 publla reuoni ln the office of the
    Ooraisslon%rof Labor, a aopy of vhhh shsll be
    furnished by ths Camlss1onfr.o~ Ipbor to any
    pernon applying tberefor.        .

           Pursuant thereto, tb CommlsslonerofLsborhaspm-
-ted      aertaln offlolsl~boxlngrules and regubtlons.m E ;gte
p$ul"      lo* 25 of suoh mxlng Rules aad Regulations,

          '25. Rsaqers-Oont%stants Contracts.--
         "In order that a ecu&mot between a boxer
    sad a -gel- bs r%oognlsedthe follovillg  M-
    qulmnssntsare tiet3ersary~
          "(1) Both msnager snd boxer shall   have
    a valid lieergo:
         "(2) Xn the ease of a,alnor, the oontnot
    shsllbsslpsdbyhislegrlpardla~l
         "(3) A oopy of ooatrsot shnll be filed in
    the office of the L&or Commlssbaer  at AustLn,
    TexaSI

         "(4) When a mugger 18 not present at
    the contest vhere his boxsr Is performlag, be-
    fom said boxer msy lavfully contrast for his
    ovn se$Vlces, it shall be neeessoryi
         "p.' That ha present vritten   authority
    from h a stanager to sign contraat for the
    fiat 1
         "(b) That he present written authority
    from his manager to wcelve purse.
ganorableJohn D. Reed, Page 5


           "xa t38le mrmgerlal   suthorlty   is tmmpo-
     rarliy trsnsferredto another person as sating
     manager, said aoting manager shall:
           "(a) IIoldE valid manager*8 lloenset
          '(b) Present vritten agmwmsnt, signed
     by both boxer and aanager;
          "(0) File copy of suuh vrltten agreement
     of trsnsfer of authorityv$th the Codssloner
     of Labor for his approval.
           We also quote from Rule 26, under the same heading as
follovsr
           “(8) &wager shall notify the Comsls-
     sioner of hbor lmsadlotelyupon the termlnr-
     tlon of a contract with a boxer or vrestler."
          A consIderatlonof the rules rulerred to olearly shovs
that only an 'orlglnal"oontract between the boxer and the manager
Is eontemplotedunder Rule 25. Section 3 thereof' provides that
a copy of the contra& shall be filed ln the Office of the Labor
C~ssloMr       at Austin. Ue believe the oontraot thepeln provided
for meam an original eontmct and not an assignment or a "sales
agmemsnt' of an original contraot. We believe this Is further
evidenced by the.provlslondealing with lnstaneesvhers managerial
authorltT ls,temporarllytransferredto another person. thfs pm-
vlslon clearly show3 that 0nJ.gtwo types of managers are eontem-
plated under the miles--the   “orl.ginal meager’ vho has exeouted an
orlglnal oontractwith the boxer snd in particular instaaoessn
*acting manager.' The rules o1earl.yprovide t&at for a person to
aot as an "actingmanager” he shall present a written agmeswnt
rigned by both boxer and nansger and file the same vith the Com-
mlssloner of Labor for hls approval. Belther the "sales sgree-
pent" nor th0 'a8signment"could be said to be origins1 contracts
executed by.. the boxer and msnager as require@ by the box- rules.
the lnotromentsthemselvss.donot show that the boxer $av'ehis eon-
sent to a transfer of authority to an *acting manager.
          We belleve ous oonoluslonwith reference to th$ lnvalld-
fty of the eo-oalled"salesagreement and the purported asslgn-
mnt" IS -&her born out by the fast that a contract betveen a
manager and a boxer 1s one for personal extraordinary,sxoeptlonal
         John D. Reed, Bage tj
LIonorable


m   skllful servloes. It Is 8 well knovn rule of law that such
aontraotsare not freely esslgnablo by either of the parties
thereto without the consent.of the other party. 5 Pox. Jur,
12-13. Xe believe it could be said thst the Comalsslonerof
Labor promulgatedRules 25 and 26 with this well known rule of
law ln mind and to require that the boxer and the manager exe-
cute or&l.nal contracts in every lnatame,   copies to be sent to
the cbSUUi8SlOn%r, and that the Bsmager notify the Comslssloner
at onae upon the termlnatlonof his oontraot with a boxer or
wrestler.,These requirementswould ellmlnate mucrh,If not all,
of the uncertafmtyof the status of either a boxer or mtmager
vlth esah other aud provide a deflnlte mans for the Uosmlsslon-
er to lmov exactly who Is the lawful nnagor OS a boxer. ThSs
oertalnty,we thlnk, la neaesaary to a proper rdPinistratlonof
the lav. Se only exoeptlon found ln the rules Is In lnstanoes
vhere usnagerial authority Is temporarilytmnsferred to sn
"natlagmaaqer' and In those lnstanaosmitten authority signed
by both the orl#na1" manager and the ‘boxer’ must be presented to
the labor Comlssloner for his approval of suah tmnater of author-
ity. This eraoption,under the facts submitted by you, does not
seem to be applloable to your prop6sltlon.
          For all of the mamas    heretofore disoussed,you are
respeotfully adplsed that neither  of the aontraats,nor the "sales
agrssmmt,”  nor the ssslgnment,enalosed with your request, are
valid and in fores and effect.
               Ulnae your predeaessorsIn offloe were not authorlsed
by law to approve them, the faot that your predeaessorsIn office
did approve the "sales sgreestent"
                                 and asslgment does not make them
valid. IOU are not bound by their unlawful sets ln carrying out
JOUP lawful duties. 24 Tex. Jur. 46.
               We trust that ln this manner we have fully answered your
1IlQUfry.

                                               Yours very truly




                                                    liaroldWocraoken
                                                           Aesistant